                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION




IN RE:
Toby LaVille Agnew                       Bankruptcy Case No. 21-20057
                                         Chapter 13
                                         Honorable Daniel Opperman




               Debtors/



 CERTIFICATE OF COMPLIANCE OF SUBMISSION OF EMPLOYEE INCOME RECORDS


I hereby certify that on February 8, 2021, I served by electronic mail the debtors’ income
records upon:

1. Jenny@mcdonald13.org


                                                               /s/ Christi Griffis
                                                              Christi Griffis an employee of
                                                              Reinert & Reinert
                                                              3434 Davenport
                                                              Saginaw, MI 48602
                                                              Telephone (989) 799-8860
                                                              Facsimile (989) 799-8861
                                                              ecf@mcreinert.com




         21-20057-dob     Doc 15   Filed 02/08/21    Entered 02/08/21 11:25:14      Page 1 of 1
